Citation Nr: 0925287	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-05 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin
	

THE ISSUES

1.  Entitlement to service connection for a hand condition 
(described as a skin disorder), to include as due to exposure 
to Agent Orange. 

2.  Entitlement to service connection for a left leg 
condition (described as a vascular or neurological problem), 
to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin.  In pertinent part of that rating 
decision, the RO denied claims for service connection for a 
leg condition and a hand condition, both to include as due to 
inservice exposure to herbicides. 

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of that hearing has been associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
a hand condition and a leg condition, and he has contended 
that both are possibly due to exposure to Agent Orange.  As 
is explained below, the Board finds that additional 
development is necessary prior to adjudication of these 
claims.

With respect to the Veteran's hand condition claim, it 
appears that a VA examination is indicated to determine the 
nature and etiology of the skin condition on the Veteran's 
hand.  The RO has denied the veteran's claim for service 
connection for a skin problem on the hand based on the lack 
of any currently diagnosed condition.  During the April 2009 
hearing, the Veteran testified that he experienced a rash 
with blisters on his hand about three times a year.  The 
transcript indicates that during the hearing, the Veteran 
showed his hand with the above described manifestation to the 
undersigned Veteran's Law Judge.  While the record does not 
contain a diagnosed condition, it was apparent at the hearing 
that the Veteran has current symptomatology of a skin 
disorder.  Based on the foregoing, he should be afforded a VA 
examination to ascertain the likely diagnosis and etiology of 
any skin problem on the hand.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for service connection for a 
leg condition (claimed as a vascular problem or a 
neurological problem), the Veteran has indicated that there 
are outstanding pertinent VA medical records that should be 
associated with the claims file and reviewed prior to the 
Board's adjudication of the claim.  During the April 2009 
hearing, the Veteran testified that he had first experience 
pain in his leg not long after his discharge from service in 
1973.  He also testified that he began to receive treatment 
for his leg condition in 1974 at the VA Medical Center in 
Iron Mountain (VAMC-Iron Mountain).  The record does not 
contain any treatment records from VAMC-Iron Mountain prior 
to January 1998, and there is no indication in the claims 
file that the agency of original jurisdiction sought to 
obtain these earlier VA treatment records.  

Additionally, at the April 2009 hearing, the Veteran also 
indicated that there are outstanding records of VA treatment 
since April 2007.  In particular, the Veteran suggested that 
there are treatment records from VA Medical Center in 
Milwaukee that will show related surgery on his leg, as well 
as treatment records from VAMC-Iron Mountain and the VA 
Outpatient Clinic in Rhinelander that document continuing 
treatment.  Also, the Veteran indicated that a VA physician 
at VAMC-Iron Mountain had recently re-evaluated his left leg 
disability and changed the diagnosis to peripheral neuropathy 
in his lower extremity.  If there are any outstanding, 
pertinent VA medical records dated prior to January 1998 and 
after April 2007, those records should be associated with the 
Veteran's claims file.

The AOJ should also ask the Veteran to identify any 
outstanding records of pertinent private treatment, and 
obtain those records, as well as any outstanding VA records 
of pertinent treatment.

Once all the available treatment records have been associated 
with the claims file, then the AOJ should schedule the 
Veteran for a VA examination to determine whether his claimed 
disability is in any way related to service.  The Board notes 
that the Veteran has been diagnosed with and treated for 
peripheral vascular disease in his left leg, however, the 
more recent VA treatment records may indicate that his 
condition is actually manifested as peripheral neuropathy.  
In this regard, the examiner should identify the Veteran's 
current disability and provide a medical opinion as to the 
likely etiology of that condition.  See 38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the 
agency of original jurisdiction (AOJ) should 
obtain any outstanding records of pertinent 
VA or private treatment.  In particular, the 
AOJ should obtain VA treatment records from 
VA Medical Center in Iron Mountain from 1974 
onward, and any VA treatment records since 
April 2007.  If the AOJ is unable to locate 
any additional VA treatment records, then a 
memorandum of the AOJ's efforts in 
attempting to obtain those records should be 
associated with the claims file. 

2.  After all the available records have 
been obtained, the RO should schedule the 
Veteran for appropriate VA examinations to 
address the claims involving the skin 
condition on the hand and the vascular or 
neurological problem involving the left leg.  
In the examination reports, the examiners 
should identify the Veteran's current 
disabilities, and then provide a medical 
opinion as to the likelihood that any 
diagnosed disability is in any way related 
to service, including as due to exposure to 
Agent Orange.   All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all the 
findings should be set forth in detail.  The 
claims file should be made available to the 
examiners, who should review the entire 
claims folder in conjunction with these 
examinations.  This fact should be so 
indicated in the examination report.  If any 
examiner determines that it is not feasible 
to respond to any of the inquiries below, 
the examiners should explain why it is not 
feasible to respond.

Regarding the Veteran's hand condition, 
after review of the claims file and 
examination, the examiner should identify 
the nature of any current hand condition 
(described as a skin condition), and then 
provide a statement on whether it is at 
least as likely as not that such disorder: 
(a) had its onset during service; (b) was 
manifested to a compensable degree during 
the first post-service year; or (c) is 
otherwise related to service (including due 
to exposure to Agent Orange).

Regarding the Veteran's claimed leg 
disability, after review of the claims file 
and examination, the examiner should 
identify the nature of any current leg 
disability (claimed as a neurological or 
vascular problem), and then provide a 
statement on whether it is at least as 
likely as not that such disorder: (a) had 
its onset during service; (b) was manifested 
to a compensable degree during the first 
post-service year; or (c) is otherwise 
related to service (including due to 
exposure to Agent Orange).

In providing the opinions, it would be 
helpful if the examiners would use the 
following language as appropriate: "more 
likely than not" (meaning a likelihood 
greater than 50%), "at least as likely as 
not" (meaning a likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

3.  The RO should then re-adjudicate the 
claims under review here.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.


	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

